Title: The American Commissioners to Samuel Tucker, 13 April 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Tucker, Samuel


<Passy, April 13, 1778: We received yours of the 1st and congratulate you on your voyage. As soon as you are ready, and if you can fully man your ship, we suggest that you cruise in distant seas where the crew will have the chance of ample profits and of best serving their country. But we leave the route of your return entirely to you; send to America as many prizes and British prisoners as possible. We recommend Mr. Livingston, if you find no objection, as your first officer.>
